                     Case 6:20-cr-00398-AA                Document 1           Filed 12/13/18        Page 1 of 4


AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                          District of Oregon

                 United States of America                          )
                               V.                                  )
                                                                   )      Case No.
                                                                   )                  6:18-MJ- ).,))-· t,V)           ~
                                                                   )
               PHILLIP JAMES RAKOWSKI                              )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 December 13, 2018              in the county of                 Linn           in the
- - ~ - - - District of                       Oregon           , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. § 922(g)(1)                           Felon in Possession of a Firearm
21 U.S.C. §§ 841(a)(1), (b)(1)(B)               Possession with Intent to Distribute Methamphetamine
(viii)




          This criminal complaint is based on these facts:
 Please see attached affidavit of ATF SA Carmen Zobel.




          ~ Continued on the attached sheet.


                                                                                              Complainant's signature

                                                                                      Carmen Zobel, ATF Special Agent
                                                                                               Printed name and title

 Sworn to before me and signed in my presence.



                                                                                                 Judge 's signature


 City and state:                         Eugene, Oregon                        Mustaf T. Kasubhai, United States Magistrate Judge
                                                                                               Printed name and title
            Case 6:20-cr-00398-AA       Document 1       Filed 12/13/18     Page 2 of 4




DISTRICT OF OREGON:                    AFFIDAVIT OF Special Agent Carmen R. Zobel

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

I, Carmen R. Zobel, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives and have been since May 2015. I am assigned to the Eugene, Oregon, Field Office

where I investigate violations of Federal firearms and controlled substances laws. I completed the

Federal Law Enforcement Training Center Criminal Investigators Training Program and the ATF

National Academy Special Agent Basic Training Program, during which I received instruction

relating to the investigating Federal firearms violations. As an ATF Special Agent, I conducted

investigations concerning the unlawful possession of firearms, narcotics trafficking, firearms

trafficking, and the commission of violent crimes.

       2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

Phillip James RAKOWSKI ("RAKOWSKI") DOB: XX/XX/1972. As set forth below, there is

probable cause to believe, and I do believe, that RAKOWSKI committed the crime of Possession

with Intent to Distribute Methamphetamine, in violation of21 U.S.C. §§ 841(a)(l), (b )(l)(B)(viii),

and Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(l).

                                          Applicable Law

       3.       Title 21 U.S.C. § 841(a)(l), (b)(l)(B)(viii): Except as authorized by this subchapter,

it shall be unlawful for any person knowingly or intentionally to manufacture, distribute, or

dispense, or possess with intent to manufacture, distribute, or dispense, a controlled substance. I

know that methamphetamine is a Schedule II controlled substance

       4.       Title 18 U.S.C. § 922(g)(l) provides in relevant part that after having been
             Case 6:20-cr-00398-AA      Document 1        Filed 12/13/18      Page 3 of 4




convicted of a crime punishable by imprisonment for over one year, it is unlawful to possess a

firearm that has been previously shipped or transported in interstate or foreign commerce.

                                  Statement of Probable Cause

       5.       On December 13, 2018, a search warrant signed by United States Magistrate Judge

Mustafa Kasubhai was executed 650 F Street, Apartment A, Lebanon, Oregon 97355. When

officers entered the two-bedroom apartment, RAKOWSKI was located in the living room. During

the search of the apartment, officers recovered   a firearm,   a Glock .40 caliber pistol, tucked in a

chair cushion in a bedroom. RAKOWSKI _identified the bedroom as his, and also advised that his

fingerprints would be on the gun. He also advised that he shares the gun with his roommate.

RAKOWSKI also initially identified himself as Thumper, which is listed as an alias in

RAKOWSKI's criminal history.

       6.       I know from my training and experience that Glock pistols are not manufactured in

Oregon and would necessarily have to be transported in interstate or foreign commerce if recovered

in Oregon.

       7.       During the search of RAKOWSKI's bedroom officers also recovered a bag of a

substance that appeared to be methamphetamine weighing 285.5 grams. The substance was

subsequently field-tested, testing presumptive positive for methamphetamine.            RAKOWSKI

advised police that he received the methamphetamine from a man in Salem. Officers also observed

packaging materials and a scale from his bedroom.

       8.       I have reviewed RAKOWSKI's criminal history and learned that RAKWOSKI was

convicted of 3rd Degree Felony Assault in February 9, 2010 in Linn County, Oregon and sentenced

to 13 months in Jail. RAKOWSKI was convicted of Burglary on June 8, 2007 in Linn County and


 Page 2 - Affidavit of Carmen R. Zobel                             USAO Version Rev. June 2017
          Case 6:20-cr-00398-AA        Document 1      Filed 12/13/18     Page 4 of 4




sentenced to 19 months jail. RAKOWSKI has additional felony convictions for 2nd degree Assault,

Unlawful Possession of Methamphetamine, Unlawful Delivery of Methamphetamine, and

Unlawful Use of a Motor Vehicle.

                                              Conclusion

       10.     Based on the foregoing, I have probable cause to believe, and I do believe, that

. Phillip James RAKOWSKI committed the crime of Possession with Intent to Deliver

Methamphetamine, in violation of 21 U.S.C. § 841(a)(l), (b)(l)(B)(viii), and Possession of a

,Weapon by a Felon in violation of 18 U.S.C. § 922(g)(l). I therefore request that the Court issue

a criminal complaint-and arrest warrant for Phillip James RAKOWSKI.

       11.     Assistant United States Attorney Pamela Paaso reviewed this affidavit and concurs

that there is probable cause to arrest RAKOWSKI for this offense.



                                                    Carmen R. Zobel
                                                    ATF Special Agent

       Subscribed and sworn to before me this    I3        y of December 2018




 Page 3 - Affidavit of Carmen R. Zobel                          USAO Version Rev. June 2017
